
	
		I
		112th CONGRESS
		1st Session
		H. R. 1978
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2011
			Mr. Stark (for
			 himself, Mr. Courtney,
			 Mr. Paulsen,
			 Mr. Tiberi,
			 Mr. Crowley,
			 Mr. McDermott,
			 Mr. Rangel,
			 Mr. Herger, and
			 Mr. Reichert) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit the
		  disclosure of certain tax return information for the purpose of missing or
		  exploited children investigations.
	
	
		1.Short titleThis Act may be cited as the
			 Recovering Missing Children
			 Act.
		2.Disclosure of certain
			 return information relating to missing or exploited children
			 investigations
			(a)In
			 generalParagraph (1) of section 6103(i) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by inserting
			 or pertaining to the case of a missing or exploited child, after
			 may be a party, in subparagraph (A)(i),
				(2)by inserting
			 or to such a case of a missing or exploited child, after
			 may be a party, in subparagraph (A)(iii), and
				(3)by inserting
			 (or any criminal investigation or proceeding, in the case of a matter
			 relating to a missing or exploited child) after concerning such
			 act in subparagraph (B)(iii).
				(b)Disclosure to
			 State and local law enforcement agencies
				(1)In
			 generalParagraph (1) of section 6103(i) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(C)Disclosure to
				State and local law enforcement agencies in the case of matters pertaining to a
				missing or exploited child
							(i)In
				generalIn the case of an
				investigation pertaining to a missing or exploited child, the head of any
				Federal agency, or his designee, may disclose any return or return information
				obtained under subparagraph (A) to officers and employees of any State or local
				law enforcement agency, but only if—
								(I)such State or
				local law enforcement agency is part of a team with the Federal agency in such
				investigation, and
								(II)such information
				is disclosed only to such officers and employees who are personally and
				directly engaged in such investigation.
								(ii)Limitation on
				use of informationInformation disclosed under this
				subparagraph shall be solely for the use of such officers and employees in
				locating the missing child, in a grand jury proceeding, or in any preparation
				for, or investigation which may result in, a judicial or administrative
				proceeding.
							.
				(2)Conforming
			 amendments
					(A)Paragraph (2) of
			 section 6103(a) of such Code is amended by striking subsection
			 (i)(7)(A) and inserting subsection (i)(1)(C) or
			 (7)(A).
					(B)Paragraph (4) of
			 section 6103(p) of such Code is amended by striking (i)(3)(B)(i)
			 in the matter preceding subparagraph (A) and inserting (i)(1)(C),
			 (3)(B)(i),.
					(C)Paragraph (2) of
			 section 7213(a) of such Code is amended by striking (i)(3)(B)(i)
			 and inserting (i)(1)(C), (3)(B)(i),.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures made after the date of the enactment of this Act.
			
